Allowability Notice
This communication is responsive to electronic communication and call on 8/18/2022. 
Status of Claims:
Claims 1-3, 5-6, 8-10, 12, 21-24, 26-27, and 29-33 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record is reproduced below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interview with Mr. Evan Clark on 8/18/2022 to amend the claims.

Listing of Claims:
The claims have been amended as follows:
1. (Currently Amended)	A method comprising:
receiving, by a host device and from a computing device via a first network, virtual meeting setup information comprising a meeting identification (ID) corresponding to a virtual meeting hosted by the host device;
based on receiving the virtual meeting setup information, sending, by the host device and to a user device via the first network, the meeting ID;
based on receiving the virtual meeting setup information, establishing,  by the host device and using a wireless protocol, a second network the user device is to connect to for participating in the virtual meeting by at least broadcasting, by the host device and using the wireless protocol, the second network to enable the user device to connect to the second network and participate in the virtual meeting, wherein the second network enables the host device and the user device to send data to each other in a single hop;
after the user device connects to the second network, receiving, by the host device and from the user device via the second network in the single hop, data associated with adding the user device to the virtual meeting; 
based on the data associated with adding the user device to the virtual meeting, adding, by the host device, the user device to the virtual meeting; 
based on a determination that no additional user devices are to be added to the virtual meeting, ceasing, by the host device, to broadcast the second network such that the host device and the user device are able to continue the virtual meeting by communicating via the second network; and
sending, by the host device and to the user device via the second network in the single hop, virtual meeting data for the virtual meeting.
2. (Previously Presented) 	The method of claim 1, wherein the virtual meeting data travels, via the second network, in the single hop from the host device to the user device and without using network infrastructure of the first network, wherein the first network is a wide-area network, and wherein the second network is an ad-hoc network. 
3. (Previously Presented) 	The method of claim 1, wherein the virtual meeting setup information further comprises a first token, wherein the data associated with adding the user device to the virtual meeting comprises a second token, and wherein the method further comprises:
prior to adding the user device to the virtual meeting, validating, based on a comparison of the first token and the second token, the user device.
4. (Canceled)
5. (Previously Presented)	The method of claim 1, further comprising:
receiving, by the host device via the second network, a plurality of communications from a plurality of user devices that have joined the virtual meeting, wherein each of the plurality of communications includes additional virtual meeting data;
combining the additional virtual meeting data from each of the plurality of communications, resulting in combined virtual meeting data; and
sending the combined virtual meeting data to the user device.
6. (Previously Presented)	The method of claim 1, further comprising:
determining a minimum number of recordings of the virtual meeting to be made;
causing a first plurality of user devices to record the virtual meeting for a first predetermined time period; and
after the first predetermined time period has ended, causing a second plurality of user devices to record the virtual meeting for a second predetermined time period, wherein the first plurality of user devices and the second plurality of user devices each comprise a number of user devices that is equal to or greater than the minimum number.
7. (Canceled)
8. (Currently Amended)	An apparatus comprising:
one or more processors; and 
memory storing computer-executable instructions that, when executed by the one or more processors, cause the apparatus to:
receive, from a computing device via a first network, virtual meeting setup information comprising a meeting identification (ID) corresponding to a virtual meeting hosted by the apparatus;
based on receiving the virtual meeting setup information, send, via a first network and to a user device, the meeting ID;
based on receiving the virtual meeting setup information, establish, using a wireless protocol, a second network the user device is to connect to for participating in the virtual meeting by at least broadcasting, using the wireless protocol, the second network to enable the user device to connect to the second network and participate in the virtual meeting, wherein the second network enables the apparatus and the user device to send data to each other in a single hop;
after the user device connects to the second network, receive, from the user device via the second network in the single hop, data associated with adding the user device to the virtual meeting;
based on the data associated with adding the user device to the virtual meeting, add the user device to the virtual meeting; 
based on a determination that no additional user devices are to be added to the virtual meeting, cease broadcast of the second network such that the apparatus and the user device are able to continue the virtual meeting by communicating via the second network; and
send, to the user device via the second network in the single hop, virtual meeting data for the virtual meeting.
9. (Previously Presented)	The apparatus of claim 8, wherein the virtual meeting data travels, via the second network, in the single hop from the apparatus to the user device and without using network infrastructure of the first network, wherein the first network is a wide-area network, and wherein the second network is an ad-hoc network.
10. (Previously Presented)	The apparatus of claim 8, wherein the virtual meeting setup information further comprises a first token, wherein the data associated with adding the user device to the virtual meeting comprises a second token, wherein the computer-executable instructions, when executed by the one or more processors, cause the apparatus to:
prior to adding the user device to the virtual meeting, validate, based on a comparison of the first token and the second token, the user device.
11. (Canceled)
12. (Previously Presented)	The apparatus of claim 8, wherein the computer-executable instructions, when executed by the one or more processors, cause the apparatus to:
receive, via the second network, a plurality of communications from a plurality of user devices that have joined the virtual meeting, wherein each of the plurality of communications includes additional virtual meeting data;
combine the virtual meeting data from each of the plurality of communications, resulting in combined virtual meeting data; and
send the combined virtual meeting data to the user device.

13-20. (Canceled)

21.	(Previously Presented)	The method of claim 1, wherein broadcasting the second network is performed based on a network identity for the second network that comprises the meeting ID, and wherein broadcasting the second network based on the network identity for the second network enables the user device to identify the second network based on the meeting ID.
22.	(Currently Amended)	One or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause an apparatus to:
receive, from a computing device via a first network, virtual meeting setup information comprising a meeting identification (ID) corresponding to a virtual meeting hosted by the apparatus;
based on receiving the virtual meeting setup information, send, to a user device via the first network, the meeting ID;
based on receiving the virtual meeting setup information, establish, using a wireless protocol, a second network the user device is to connect to for participating in the virtual meeting by at least broadcasting, using the wireless protocol, the second network to enable the user device to connect to the second network and participate in the virtual meeting, wherein the second network enables the apparatus and the user device to send data to each other in a single hop;
after the user device connects to the second network, receive, from the user device via the second network in the single hop, data associated with adding the user device to the virtual meeting;
based on the data associated with adding the user device to the virtual meeting, add the user device to the virtual meeting; 
based on a determination that no additional user devices are to be added to the virtual meeting, cease to broadcast the second network such that the apparatus and the user device are able to continue the virtual meeting by communicating via the second network; and
send, to the user device via the second network in the single hop, virtual meeting data for the virtual meeting.
23. 	(Previously Presented) 	The one or more non-transitory computer-readable media of claim 22, wherein the virtual meeting data travels, via the second network, in the single hop from the apparatus to the user device and without using network infrastructure of the first network, wherein the first network is a wide-area network, and wherein the second network is an ad-hoc network. 
24. 	(Previously Presented) 	The one or more non-transitory computer-readable media of claim 22, wherein the virtual meeting setup information further comprises a first token, wherein the data associated with adding the user device to the virtual meeting comprises a second token, and wherein the computer-executable instructions, when executed, cause the apparatus to:
prior to adding the user device to the virtual meeting, validate, based on a comparison of the first token and the second token, the user device.
25. 	(Canceled)
26. 	(Previously Presented)	The one or more non-transitory computer-readable media of claim 22, wherein the computer-executable instructions, when executed, cause the apparatus to:
receive, via the second network, a plurality of communications from a plurality of user devices that have joined the virtual meeting, wherein each of the plurality of communications includes additional virtual meeting data;
combine the additional virtual meeting data from each of the plurality of communications, resulting in combined virtual meeting data; and
send the combined virtual meeting data to the user device.
27. 	(Previously Presented)	The one or more non-transitory computer-readable media of claim 22, wherein the computer-executable instructions, when executed, cause the apparatus to:
determine a minimum number of recordings of the virtual meeting to be made;
cause a first plurality of user devices to record the virtual meeting for a first predetermined time period; and
after the first predetermined time period has ended, cause a second plurality of user devices to record the virtual meeting for a second predetermined time period, wherein the first plurality of user devices and the second plurality of user devices each comprise a number of user devices that is equal to or greater than the minimum number.
28. 	(Canceled)

29.	(Previously Presented)	The method of claim 1, wherein the data associated with adding the user device to the virtual meeting comprises the meeting ID.

30.	(Previously Presented)	The method of claim 1, further comprising:
	prior to broadcasting the second network, disconnecting, by the host device, from the first network.

31.	(New)	The one or more non-transitory computer-readable media of claim 22, wherein the data associated with adding the user device to the virtual meeting comprises the meeting ID.

32.	(New)	The one or more non-transitory computer-readable media of claim 22, wherein the executable instructions, when executed, cause the apparatus to:
	prior to broadcasting the second network, disconnect from the first network.

33.	(New)	The apparatus of claim 8, wherein the data associated with adding the user device to the virtual meeting comprises the meeting ID.

Reasons for Allowance
4.	Claims 1-3, 5-6, 8-10, 12, 21-24, 26-27, and 29-33 are allowed.
The following is an examiner's statement of reasons for allowance: 
Applicant’s arguments filed 5/10/2022 have been considered and found persuasive. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455